Case 18-03276 Document 59-30 Filed in TXSB on 08/29/19 Page 1 of 5

 

Form 205 This space reserved for office use.
(Revised 05/11) FILED
In the Office of the

Submit in duplicate to:
Secretary of State

— Secretary of State of Texas
P.O, Box 13697 ' Certificate of Formation JUL 11 2013

 

Austin, TX 78711-3697 Limited Liability Company
512 463-5555 Corporations Section

FAX: 512 463-5709
Filing Fee: $300

 

Article 1 — Entity Name and Type
The filing entity being formed is a limited liability company. The name of the entity is:

Neighbors Investment Group, LLC
The name must contain the words “limited liability company,” “limited company,” or an abbreviation of one of these phrases.

Article 2 ~ Registered Agent and Registered Office
(See instructions, Select and complete giter A or B and complete C.}

[_] A. The initial registered agent is an organization (cannot be entity named above) by the name of:

 

OR
B. The initial registered agent is an individual resident of the state whose name is set forth below:

Setul Gi Patel
First Name ALL Last Name Suffix

C. The business address of the registered agent and the registered office address is:

10223 Broadway, Suile P, #229 Pearland TA 77584
Street Address City State Zip Cade

Article 3—Governing Authority

(Select and complete gifher A or B and provide the naine and address of each governing person.)
A. The limited liability company will have managers. The name and address of each initia!
manager are set forth below.

(] B. The limited liability company will not have managers. The company will be governed by its
members, and the name and address of cach initial member are set forth below.

 

 

GOVERNING PERSON 1

NAME (Enter the name of cither an individual or an organization, but not bolt.)
IF INDIVIDUAL

   

 

 

First Name ALL. Last Namie Suffix
OR

IF ORGANEZATION

Neighbors Health System, Inc,

Organization Name

 

 

 

ADDRESS
10223 Broadway, Suite P, #229 Pearland TX USA = 77584
Street or Mailing Address City State Country» Zip Cadet *11"" -

 

 

cams RECEIVED ; i AAT

HE

jul 11208 My |
PLAINTIFF'S fe aa ce

Secretary of State EXHIBIT fat ee

249 dka# reset | Lic oe

 

 
Case 18-03276 Document 59-30 Filed in TXSB on 08/29/19 Page 2 of 5

 

   

GOVERNING PERSON 2 tat

 

NAME (Enter the name of either an individual or an organization, but not both.)
TF INDIVIDUAL

 

First Name ALL Last Name Suffix
OR
IF ORGANIZATION

 

Organization Name
ADDRESS

 

Street or Mailing Address City State Country —_ Zip Cade

 

 

7s

     

GOVERNING PERSON 3

 

NAME (Enter the name of cither an individual of an organization, but not both.)
LF INDIVIDUAL

 

First Nane ALL Last Name Suffix
OR
IF ORGANIZATION

 

Organization Name
ADDRESS

 

 

Street or Mailing Address City State Country Zip Code

 

 

Article 4— Purpose

The purpose for which the company is formed is for the transaction of any and all tawful purposes for
which a limited liability company may be organized under the Texas Business Organizations Codec.

Supplemental Provisions/Information

‘Fext Area: [The attached addendum, if any, is incorporated herein by reference. |

 

See attached addendum.

 

 

 

Form 205 5

 
Case 18-03276 Document 59-30 Filed in TXSB on 08/29/19 Page 3 of 5

 

 

Organizer
The name and address of the organizer:
Thomas G. Gruenert
Naine
9330 Broadway, Suite 324 Pearland TX 77584
Sweet or Mailing Address City State Zip Cade

Effectiveness of Filing (Select either A, B, or C.)

A. || This document becomes effective when the document is filed by the secretary of state.

B. [_) This document becomes effective ata later date, which is not more than ninety (90) days from
the date of signing. The delayed effective date is:

 

C. {_] This document takes effect upon the occurrence of the future event or fact, other than the
passage of time. The 90" day after the date of signing is:

 

The following event or fact will cause the document to take effect in the manner described below:

 

 

 

 

Execution

The undersigned affirms that the person designated as registered agent has consented to the
appointment. The undersigned signs this document subject to the penallies imposed by law for the
submission of a materially false or fraudulent instrument and certifies under penalty of perjury that the
undersigned is authorized to execute the filing instrument.

Date: 7/Lt/13

 

eae fs Y Ab wormiK

7 we Coe
Signature of organizer

Thomas G. Gruenert

 

Printed of typed name of organizer

Fosin 205 6

 
Case 18-03276 Document 59-30 Filed in TXSB on 08/29/19 Page 4 of 5

ADDENDUM
TO
CERTIFICATE OF FORMATION
LIMITED LIABILITY COMPANY

ARTICLE 5

The members of the Company shall have the power, on behalf of the Company, to
indemnify persons for whom indemnification is permitted by Sections 8.101 et. seq. of
the Texas Business Organizations Code (the “Code”), to the fullest extent permissible
under the Code, and may purchase such liability, indemnification and/or other similar
insurance as the members from time ta time shall deem necessary or appropriate, in their
discretion,

The Company may purchase and maintain Hability, indemnification and/or other similar
insurance on behalf of itself, and/or for any person who is or was a member, officer,
employee or agent of the Company or who is or was serving at the request of the
Company as a director, member, officer, trustec, employee, agent or similar finctionary
of another foreign or domestic corporation, limited liability company, partnership, joint
venture, sole proprietorship, trust employee benefit plan or other enterprise, against any
liability asserted against and/or incurred by the Company or person serving in such a
capacity or arising out of his/her/its status as such a person or entity, whether or not the
Company would otherwise have the power to indemnify such person against that liability,

The power to indemnify and/or obtain insurance provided in this Article 5 shall be
cumulative of any other power of the members and/or any rights to which such a person
or entity may be entitled by law, the Certificate of Formation and/or regulations of the
Company, contract, other agreement, vole or otherwise.

ARTICLE 6

Pursuant to Article 1302-7,06, Texas Miscellaneous Corporation Laws Act, as amended,
no member of the company shall be liable, personally or otherwise, in any way to the
company or its members for monetary damages caused in any way by an act or omission
occurring in the members’ capacity as the only members of the company, except as
otherwise expressly provided by Article 1302-7.06.B, as amended.

ARTICLE 7

Any action required to be taken at any annual or special meeting of the members of the
Company and/or any action that may be taken at any annual or special meeting of the
members of the Company, may be taken without a meeting, without prior notice, and
without a vote, if a consent or consents in writing, setting forth the action so taken, shall
be signed by a member or members having not less than the minimum number of votes
that would be necessary to take such action at a meeting at which all members entitled to

 
Case 18-03276 Document 59-30_ Filed in TXSB on 08/29/19 Page 5 of.5

vole on the action were present and voted. Such action shall be taken in accordance with
any applicable provisions of the Code.
(yee

ny WITNESS WHEREOF, I have hereunto set my hand, this \ day of

PIA AA , 2013.

Thomas G. Gruenert

 
